FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 5, 2012
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT


 FABIAN TINNER,

          Plaintiff-Appellant,

 v.

 THOMAS E. FOSTER, Chief Judge of
 the District Court of Johnson County;                 No. 12-3201
 DEAN GARLAND, Hearing Officer             (D.C. No. 2:11-CV-02695-EFM-JPO)
 Child Support Enforcement Division;                    (D. Kan.)
 KELLY RYAN, Johnson County
 District Court Judge; MELANIE
 BUSSE, District Court Hearing
 Officer; AMY MITCHELL; JOE
 DEWOSKIN,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Fabian Tinner says the judges, hearing officers, and attorneys involved in

his state court divorce and child custody dispute conspired against him. He says


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
their conduct violated the federal Constitution, the Kansas Constitution, and

various statutes, too. For its part, the district court carefully considered these

complaints before dismissing them as barred by judicial immunity and for failure

to state a claim. Now on appeal, Mr. Tinner asks us to reverse.

      But there’s a problem. This isn’t the first time Mr. Tinner has sought to

appeal the dismissal of his complaint. The district court dismissed the complaint

in April 2012. In May, Mr. Tinner filed a notice of appeal seeking reversal of the

district court’s ruling but then failed to do anything to pursue the matter. That

left this court no choice but to dismiss the appeal for lack of prosecution. See

10th Cir. R. 42.1. Now, Mr. Tinner returns to us by means of a second notice of

appeal, this one filed in July 2012, once again seeking to overturn the district

court’s April dismissal of his complaint. This novel tactic is not contemplated by

the federal rules. Not only might Mr. Tinner’s latest gambit invite serious claim

preclusion problems, it comes much too late: we simply have no jurisdiction to

entertain an appeal filed (as here) more than 30 days after the challenged district

court judgment. See Fed. R. App. P. 4(a)(1); Bowles v. Russell, 551 U.S. 205

(2007).

      Still, there is one wrinkle. The district court’s April dismissal of the

complaint didn’t dissuade Mr. Tinner. He continued filing many motions with

that court even after the court entered judgment against him. So his July 2012

notice of appeal might be timely with respect to the district court’s disposition of

                                         -2-
at least one of these post-judgment motions (one the court dismissed on July 10).

But even reviewing Mr. Tinner’s notice of appeal with the solicitude owed pro se

litigants, it’s plain he doesn’t seek to attack the July 10 ruling but the April

dismissal of his complaint. In his notice of appeal, he makes no mention of the

July 10 ruling but limits himself to attacking once again the dismissal of his

complaint. Given that, we have no authority to consider the only ruling that

possibly could have been pursued in this appeal. See Fed. R. App. P. 3(c)(1)(B);

Sines v. Wilner, 609 F.3d 1070, 1074-75 (10th Cir. 2010).

      Mr. Tinner’s motion for leave to proceed in forma pauperis is denied and

this appeal is dismissed.

                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                          -3-